Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Applicant's arguments filed 6/10/2021 have been fully considered but they are not persuasive.
Regarding the applicant’s argument that Axelsson fails to teach “an extension part which connects the supply part and the cooking part… and is hingedly and bendably coupled to the supply part through a body hinge part so as to be folded or unfolded,” the examiner disagrees. As stated below Axelsson teaches an extension part (4) which connects the supply part (1,2) and the cooking part (5), is disposed such that the tube part (22) delivers the gas, and is hingedly and bendably coupled to the supply part through a body hinge part so as to be folded or unfolded (6).
Newly added claim 15 presents limitations that are taught by Oaks.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1 and 3-7 are rejected under 35 U.S.C. 103 as being unpatentable over Finand (GB 2358918 A), hereinafter Finand, in view of Morris (US 5884553 A), hereinafter Morris, and further in view of Axelsson (US 2969054 A), hereinafter Axelsson.

Regarding claims 1 and 3-7, Finand discloses a gas burner comprising: 
a supply part (2) including: 
an accommodation part which accommodates a gas container (“The free end of the curved part 50a contains the means 4 for attachment and connection to the reservoir 3” page 5, line 1); 
an adjustment part to which the gas container is detachably connected and which controls a supply of gas from the gas container (“these means 4 are associated with or incorporated into a device 15 for controlling the flow of gas, which can be regulated by an operating knob 15a” page 5, line 4); and 
a tube part which is connected to the adjustment part and delivers the gas (14); and 
a cooking part including: 
a combustion part which is connected to the tube part and performs gas combustion by being supplied with the gas (5); and 
multiple support parts which are hingedly coupled around the combustion part so as to be folded or unfolded and support a container (“two brackets 6” page 5, line 11), wherein the support parts include: 
multiple pins which are vertically connected to the cooking part (“pins 24” page 5, line 18); 
multiple horizontal bodies which are connected to the pins, respectively, disposed horizontally, and rotatable about the pins, respectively (“horizontal branches 26” page 5, line 38); and 

wherein in a storage mode, the support parts are aligned in parallel in a longitudinal direction of the supply part, and are in contact with the supply part so as to correspond to an external shape of the supply part (Figure 4, the accommodation part is integral with the supply part and the supports are parallel and in contact with the accommodation part); and
wherein the multiple horizontal bodies are aligned in parallel with the supply part toward the supply part and the multiple vertical bodies are disposed around the lateral surface of the accommodation part to surround the accommodation part, in a storage mode (Figure 3), and the multiple horizontal bodies are radially disposed about the combustion part and support the container by means of the multiple vertical bodies in an use mode (Figure 4). 

    PNG
    media_image1.png
    389
    733
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    290
    562
    media_image2.png
    Greyscale

Finand does not disclose: 
wherein the multiple pins are rotating pins which are rotatably connected to the cooking part, the multiple horizontal bodies connected to upper ends of the rotating pins;
an extension part which connects the supply part and the cooking part, is disposed such that the tube part delivers the gas, and is hingedly and bendably coupled to the supply part through a body hinge part so as to be folded or unfolded; 
wherein the tube part further comprises a bendable tube hinge part, and the tube hinge part is bent together with the supply part and the extension part when the supply part and the extension part are bent; 
wherein one end of the supply part is in close contact with one end of the cooking part or the other end of the extension part in a folded mode of the supply part and the extension part, and one end of the supply part is spaced apart from one end of the cooking part or the other end of the extension part in an unfolded mode of the supply part and the extension part; 
wherein the storage mode is a folded mode of the supply part and an extension part, and the use mode is an unfolded mode of the supply part and the extension part; or
wherein an angle at which the supply part and the cooking part are unfolded is variously adjusted in accordance with a rotation of the body hinge part.



    PNG
    media_image3.png
    404
    463
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    291
    459
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    420
    434
    media_image5.png
    Greyscale

In view of Morris’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include wherein the multiple pins are rotating pins which are rotatably connected to the cooking part, the multiple horizontal bodies connected to upper ends of the rotating pins as is taught in Morris, in the gas burner disclosed by Finand.
One would have been motivated to include wherein the multiple pins are rotating pins which are rotatably connected to the cooking part, the multiple horizontal bodies connected to upper ends of the rotating pins because Morris states the device is “a propane cooker that has… more robust hinged couplings” in column 1, line 9. Therefore, providing the hinged coupling taught by Morris will create a more robust hinge.

Finand, as modified by Morris, does not disclose:
an extension part which connects the supply part and the cooking part, is disposed such that the tube part delivers the gas, and is hingedly and bendably coupled to the supply part through a body hinge part so as to be folded or unfolded; 
wherein the tube part further comprises a bendable tube hinge part, and the tube hinge part is bent together with the supply part and the extension part when the supply part and the extension part are bent; 

wherein the storage mode is a folded mode of the supply part and an extension part, and the use mode is an unfolded mode of the supply part and the extension part; or
wherein an angle at which the supply part and the cooking part are unfolded is variously adjusted in accordance with a rotation of the body hinge part.

However, Axelsson teaches:
an extension part (4) which connects the supply part (1,2) and the cooking part (5), is disposed such that the tube part (22) delivers the gas, and is hingedly and bendably coupled to the supply part through a body hinge part so as to be folded or unfolded (6); 
wherein the tube part further comprises a bendable tube hinge part, and the tube hinge part is bent together with the supply part and the extension part when the supply part and the extension part are bent (The portion of 22 coiled around 6); 
wherein one end of the supply part is in close contact with one end of the cooking part or the other end of the extension part in a folded mode of the supply part and the extension part (“In the latter position, the member 5 is locked to the casing 1 by means of a locking spring 10 which cooperates with an abutment 11 on the member 5” column 1, last line), and one end of the supply part is spaced apart from one end of the cooking part or the other end of the extension part in an unfolded mode of the supply part and the extension part (Figure 1); 
wherein the storage mode is a folded mode of the supply part and an extension part (“In the latter position, the member 5 is locked to the casing 1 by means of a locking spring 10 which cooperates with an abutment 11 on the member 5” column 1, last line), and the use mode is an unfolded mode of the supply part and the extension part (Figure 1); and


    PNG
    media_image6.png
    441
    599
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    257
    611
    media_image7.png
    Greyscale


an extension part which connects the supply part and the cooking part, is disposed such that the tube part delivers the gas, and is hingedly and bendably coupled to the supply part through a body hinge part so as to be folded or unfolded; 
wherein the tube part further comprises a bendable tube hinge part, and the tube hinge part is bent together with the supply part and the extension part when the supply part and the extension part are bent; 
wherein one end of the supply part is in close contact with one end of the cooking part or the other end of the extension part in a folded mode of the supply part and the extension part, and one end of the supply part is spaced apart from one end of the cooking part or the other end of the extension part in an unfolded mode of the supply part and the extension part; 
wherein the storage mode is a folded mode of the supply part and an extension part, and the use mode is an unfolded mode of the supply part and the extension part; and
wherein an angle at which the supply part and the cooking part are unfolded is variously adjusted in accordance with a rotation of the body hinge part as is taught in Axelsson, in the gas burner disclosed by Finand.
One would have been motivated to include:
an extension part which connects the supply part and the cooking part, is disposed such that the tube part delivers the gas, and is hingedly and bendably coupled to the supply part through a body hinge part so as to be folded or unfolded; 
wherein the tube part further comprises a bendable tube hinge part, and the tube hinge part is bent together with the supply part and the extension part when the supply part and the extension part are bent; 
wherein one end of the supply part is in close contact with one end of the cooking part or the other end of the extension part in a folded mode of the supply part and the extension part, and one end of the supply part is spaced apart from one end of the cooking part or the other end of the extension part in an unfolded mode of the supply part and the extension part; 

wherein an angle at which the supply part and the cooking part are unfolded is variously adjusted in accordance with a rotation of the body hinge part because Axelsson states “The invention is concerned with a cooking appliance of this type in which a casing houses the gas container and, when the appliance is not in use, also the burner and associated parts” column 1, line 17. Therefore, including the features of Axelsson will improve storage of the gas burner components when not in use.

Claims 8-15 are rejected under 35 U.S.C. 103 as being unpatentable over Finand, in view of Axelsson, and further in view of Oaks (GB 1582432 A), hereinafter Oaks.

Regarding claim 8-12, 14, and 15, Finand discloses a gas burner comprising: 
a supply part (2) including: 
an accommodation part which accommodates a gas container (“The free end of the curved part 50a contains the means 4 for attachment and connection to the reservoir 3” page 5, line 1); 
an adjustment part to which the gas container is detachably connected and which controls a supply of gas from the gas container (“these means 4 are associated with or incorporated into a device 15 for controlling the flow of gas, which can be regulated by an operating knob 15a” page 5, line 4); 
a tube part which is connected to the adjustment part and delivers the gas (14); and 
a cooking part including: 
a combustion part which is connected to the tube part and performs gas combustion by being supplied with the gas (5); and 
multiple support parts which are hingedly coupled around the combustion part so as to be folded and unfolded and support a container (“two brackets 6” page 5, line 11), wherein the support parts include: 
multiple outer support parts each having one end hingedly coupled to the other end of the cooking part so as to be rotatable horizontally, the multiple support parts are formed to correspond to a lateral surface of the accommodation part (“It is brought into the storage position in the same way, by 
wherein in a storage mode, the support parts are aligned in parallel in a longitudinal direction of the supply part, and are in contact with the supply part so as to correspond to an external shape of the supply part (Figure 4, the accommodation part is integral with the supply part and the supports are parallel and in contact with the accommodation part);
wherein in the storage mode, the multiple support parts are disposed in parallel with a longitudinal direction of the accommodation part and bent to correspond to the lateral surface of the accommodation part so as to be in close contact with the accommodation part (Figure 3), and in use mode, the multiple support parts are radially spread about the cooking part or the combustion part such that the container is supported by the multiple support parts (Figure 4).

Finand does not disclose:
an extension part which connects the supply part and the cooking part, is disposed such that the tube part delivers the gas, and is hingedly and bendably coupled to the supply part through a body hinge part so as to be folded or unfolded; 
multiple inner support parts each having one end hingedly coupled to one end of the cooking part so as to be rotatable horizontally;
wherein the tube part further comprises a bendable tube hinge part, and the tube hinge part is bent together with the supply part and the extension part when the supply part and the extension part are bent;
wherein one end of the supply part is in close contact with one end of the cooking part or the other end of the extension part in a folded mode of the supply part and the extension part, and one end of the supply part is spaced apart from one end of the cooking part or the other end of the extension part in an unfolded mode of the supply part and the extension part; 

wherein an angle at which the supply part and the cooking part are unfolded is variously adjusted in accordance with a rotation of the body hinge part; or
wherein each of the multiple outer support parts is rotatably coupled to a first surface of the other end of the cooking part and each of the multiple inner support parts is rotatably coupled to a second surface of the one end of the cooking part, the second surface being opposite to the first surface.

However, Axelsson teaches:
an extension part (4) which connects the supply part (1,2) and the cooking part (5), is disposed such that the tube part (22) delivers the gas, and is hingedly and bendably coupled to the supply part through a body hinge part so as to be folded or unfolded (6);  
wherein the tube part further comprises a bendable tube hinge part, and the tube hinge part is bent together with the supply part and the extension part when the supply part and the extension part are bent (The portion of 22 coiled around 6);
wherein one end of the supply part is in close contact with one end of the cooking part or the other end of the extension part in a folded mode of the supply part and the extension part (“In the latter position, the member 5 is locked to the casing 1 by means of a locking spring 10 which cooperates with an abutment 11 on the member 5” column 1, last line), and one end of the supply part is spaced apart from one end of the cooking part or the other end of the extension part in an unfolded mode of the supply part and the extension part (Figure 1); 
wherein the storage mode is a folded mode of the supply part and an extension part (“In the latter position, the member 5 is locked to the casing 1 by means of a locking spring 10 which cooperates with an abutment 11 on the member 5” column 1, last line), and the use mode is an unfolded mode of the supply part and the extension part (Figure 1); and
wherein an angle at which the supply part and the cooking part are unfolded is variously adjusted in accordance with a rotation of the body hinge part (The supply and cooking parts are at various angles throughout rotation).

In view of Axelsson’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include:
an extension part which connects the supply part and the cooking part, is disposed such that the tube part delivers the gas, and is hingedly and bendably coupled to the supply part through a body hinge part so as to be folded or unfolded; 
wherein the tube part further comprises a bendable tube hinge part, and the tube hinge part is bent together with the supply part and the extension part when the supply part and the extension part are bent; 
wherein one end of the supply part is in close contact with one end of the cooking part or the other end of the extension part in a folded mode of the supply part and the extension part, and one end of the supply part is spaced apart from one end of the cooking part or the other end of the extension part in an unfolded mode of the supply part and the extension part; 
wherein the storage mode is a folded mode of the supply part and an extension part, and the use mode is an unfolded mode of the supply part and the extension part; and
wherein an angle at which the supply part and the cooking part are unfolded is variously adjusted in accordance with a rotation of the body hinge part as is taught in Axelsson, in the gas burner disclosed by Finand.
One would have been motivated to include:
an extension part which connects the supply part and the cooking part, is disposed such that the tube part delivers the gas, and is hingedly and bendably coupled to the supply part through a body hinge part so as to be folded or unfolded; 
wherein the tube part further comprises a bendable tube hinge part, and the tube hinge part is bent together with the supply part and the extension part when the supply part and the extension part are bent; 
wherein one end of the supply part is in close contact with one end of the cooking part or the other end of the extension part in a folded mode of the supply part and the extension part, and one end of 
wherein the storage mode is a folded mode of the supply part and an extension part, and the use mode is an unfolded mode of the supply part and the extension part; and
wherein an angle at which the supply part and the cooking part are unfolded is variously adjusted in accordance with a rotation of the body hinge part because Axelsson states “The invention is concerned with a cooking appliance of this type in which a casing houses the gas container and, when the appliance is not in use, also the burner and associated parts” column 1, line 17. Therefore, including the features of Axelsson will improve storage of the gas burner components when not in use.

Finand, as modified by Axelsson, does not disclose: 
multiple inner support parts each having one end hingedly coupled to one end of the cooking part so as to be rotatable horizontally; or
wherein each of the multiple outer support parts is rotatably coupled to a first surface of the other end of the cooking part and each of the multiple inner support parts is rotatably coupled to a second surface of the one end of the cooking part, the second surface being opposite to the first surface

However, Oaks teaches: 
multiple inner support parts (Elements 23 nearest control knob 14) each having one end hingedly coupled to one end of the cooking part so as to be rotatable horizontally (Figure 1); and 
wherein each of the multiple outer support parts is rotatably coupled to a first surface of the other end of the cooking part (away from the knob 14) and each of the multiple inner support parts is rotatably coupled to a second surface of the one end of the cooking part (toward the knob 14), the second surface being opposite to the first surface (The half of the mounting surface supporting the inner support parts is opposite the half of the surface supporting the outer support parts).

    PNG
    media_image8.png
    392
    314
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    263
    371
    media_image9.png
    Greyscale

In view of Oaks’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include: 
multiple inner support parts each having one end hingedly coupled to one end of the cooking part so as to be rotatable horizontally; and 
wherein each of the multiple outer support parts is rotatably coupled to a first surface of the other end of the cooking part and each of the multiple inner support parts is rotatably coupled to a second 
One would have been motivated to include: 
multiple inner support parts each having one end hingedly coupled to one end of the cooking part so as to be rotatable horizontally; and 
wherein each of the multiple outer support parts is rotatably coupled to a first surface of the other end of the cooking part and each of the multiple inner support parts is rotatably coupled to a second surface of the one end of the cooking part, the second surface being opposite to the first surface because including additional supports will improve stability of the cooking utensil. 

Regarding claim 13, Finnand, as modified by Axelsson and Oaks, discloses gas burner of claim 8. 

Finnand, as modified by Axelsson and Oaks, does not disclose wherein the multiple outer support parts and the multiple inner support parts are formed in a quadrangular or semi-circular shape. However, the court has held that changes in shape are a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed element were significant (In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)). In this case, the applicant has not provided any significance to the shape of the quadrangular or semi-circular. On the contrary, if either is equally satisfactory then neither is critical and it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the shape of the supports.

Allowable Subject Matter
Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Bowman (US 3809054 A) 

    PNG
    media_image10.png
    274
    544
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    500
    198
    media_image11.png
    Greyscale

Peters (US 5117808 A) 

    PNG
    media_image12.png
    327
    494
    media_image12.png
    Greyscale

Park (US 5425354 A) 

    PNG
    media_image13.png
    310
    516
    media_image13.png
    Greyscale


    PNG
    media_image14.png
    345
    531
    media_image14.png
    Greyscale

Yu (KR 860003341 Y1) 

    PNG
    media_image15.png
    521
    270
    media_image15.png
    Greyscale

Keyt (US 2928386 A) 

    PNG
    media_image16.png
    327
    407
    media_image16.png
    Greyscale


    PNG
    media_image17.png
    241
    400
    media_image17.png
    Greyscale

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOGAN P JONES whose telephone number is (303)297-4309.  The examiner can normally be reached on Mon-Fri 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on (571) 270-5614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LOGAN P JONES/Examiner, Art Unit 3762                                                                                                                                                                                                        
/JORGE A PEREIRO/Primary Examiner, Art Unit 3799